Judgment, Supreme Court, New York County (Aaron Klein, J.), entered March 14, 1988, which dismissed the complaint for failure to establish a prima facie case, unanimously affirmed, without costs.
Plaintiff, Who had been drinking heavily, met a woman in a bar and accepted her invitation to a "party” to be held on the premises of defendant. The unknown woman and plaintiff and possibly a third woman entered defendant’s property through a locked door, and were seen by security officers employed by defendants. Upon leaving the elevator in one of defendant’s residential buildings, plaintiff was accosted by a man and shot by the woman who had led him there.
The complaint was properly dismissed. Assuming (without deciding) that defendants could owe a duty to the plaintiff, as an invitee, to protect him against the criminal acts of third parties, there was no evidence that defendants had notice of criminal activity which would trigger such a duty. (Santiago v New York City Horn. Auth., 101 AD2d 735, affd 63 NY2d 761.) Concur—Kupferman, J. P., Carro, Asch, Rosenberger and Smith, JJ.